Opinion by
Beaver, J.,
The plaintiff claims under an accident insurance policy for weekly payments under the accident indemnity clause of his policy. The injury of which he complains was caused by his effort on one or both of two several occasions to lift or move an iron hinged plate or a stone covering manholes in a sewer, the route of which he was endeavoring to locate as one of the district surveyors of the city of Philadelphia. The means employed by him were ordinary and in no sense exceptional. There was no accident from unforeseen external cause. In the effort to lift the iron plate with ring attached thereto, he laid prone upon the earth face downwards and lifted with his hands. In the second case, the effort to lift the stone covering was by the use of a pick placed under it and an outward thrust against the handle. The injury which resulted — whether from the effort to lift the iron plate or that which occurred a day or two after-wards to lift the stone covering does not appear — was a hemmorrhage from the lungs, attributed by the medical experts to a strain upon the blood vessels in the lungs caused by one or both efforts hereinbefore referred to and the circumstances under which they were made. In the sense that the result of the efforts made by the plaintiff was unforeseen by him, it might be called accidental, and if there were nothing else in the case, it might be that, under the authority of U. S.' Mutual Accident *399Association v. Barry, 131 U. S. 100, the question might have been properly submitted to a jury.
In the policy, however, under which the plaintiff seeks to recover, the following condition is set forth, subject to which he must, of course, be held to make his claim: “ 1. The insurance under this certificate shall not extend to or cover disappearances or injuries of which there is no visible mark on the body of the insured, nor extend to or cover accidental injuries or death resulting from or caused directly or indirectly, wholly or in part by hernia, fits, vertigo, somnambulism or disease in any form, poison in any form or manner, contact with any poisonous substances, inhaling gas, surgical-operations or medical treatment, duelling, fighting or wrestling, war or riot, lifting or overexertion,” etc. Admitting, for the sake of the argument, that the result of the plaintiff’s efforts to raise the objects upon which he exerted his strength was an accident, although not caused by unforeseen, external means, it was unquestionably due to lifting or overexertion, and accidents arising from such a cause are expressly excepted from the operation of the certificate or policy under which he claims. Accepting the ingenious distinction made by the plaintiff’s counsel that the effort to raise the stone was not by lifting but by an effort of strength exerted horizontally against the handle of the pick, the effort was to lift the stone and, whether the unlooked for and untoward result was occasioned by the effort to lift the iron plate, which was the direct exertion of his strength from above upon the plate below, or the subsequent effort to raise the stone in the manner indicated, it must have been occasioned either by lifting or overexertion. That must be considered an overexertion which causes a result such as was the unfortunate consequence of the plaintiff’s act or acts. The question is not what would be an overexertion on the part of a man of greater strength than the plaintiff or of a man of average strength, but what was an overexertion on the part of the plaintiff in the condition in which he was at the time the so-called accident happened. The result itself is the evidence of the overexertion, for the means employed by him were not extraordinary or unusual and were not deemed by the plaintiff himself unsuited to his physical condition.
Viewing the case from any point of view, we cannot see that, *400under the provisions of the certificate or policy upon which a recovery was sought, there was anything to be submitted to the jury. The nonsuit was properly entered and the failure to' remove it, upon application, was not error.
Judgment affirmed.